The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Election/Restrictions
Newly amended claim 14 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claim 14 discloses a limitation: “the light beam conversion device [is] a light scattering device”. However, this limitation is only disclosed in paragraph [0015] of the PGPub and is directed to a different embodiment than the one disclosed in Fig 1. The elected embodiment of Fig 1 paragraph 0044 and the original claim 1 clearly disclose that the light conversion device is “a phosphorous material” that converts the laser light beam into a light beam of a different wavelength.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 14 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1) Claim 1 recites the limitation "light sensor" in line 8 of the claim.  There is insufficient antecedent basis for this limitation in the claim. The claim already discloses “a laser-output sensor” for sensing laser light, so it is not clear if the claimed “light sensor” is the same or a different device. 
In order to overcome this rejection, claim 1 should be amended to read: “converted-light sensor”.
2) Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “beam converted light” in claim 1 is used by the claim to mean “a light beam that has been altered by the light conversion device from the original laser light beam”, while the accepted meaning is “light converted by a beam”. The term is indefinite because the specification does not clearly redefine the term. The specification [0015] discloses that the original laser light beam emitted by the laser device 1 is converted by a light-conversion device 2 into a light beam of another wavelength (using phosphorous or up-conversion materials) or into a light beam with different beam properties (using scattering devices).
In order to overcome this rejection, the claim should be amended to recite: “beam”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kosa et al. (4,994,059) found in IDS, hereinafter ‘059.
Fig 1 of ‘059 discloses laser-based light source, comprising:
1. 	"a laser device [14] configured to generate laser light of a predetermined laser wavelength and emit the laser light as a laser beam [16]; 
a light beam conversion device [37] configured to convert at least part of the laser light into beam converted light; 
a laser-output sensor [45] configured to determine a laser-output signal [48] being correlated with an output of the laser light [16] emitted by the laser device [14]; 
a light sensor [41] configured to determine a beam converted-light signal [54] being correlated with an output of the beam converted light emitted by the light beam conversion device [37]; and 
a controller [control (not numbered), 26, 15, 46, 52, 53] configured to receive the laser-output signal [48] and the beam converted-light signal [54], and
determine a safe-to-operate parameter [normalized output of the threshold detector] of the laser device based on a ratio of the laser-output signal [48] and the beam converted-light signal [54], and
control operation of the laser-based light source [power control, shut down] based on a comparison between the safe-to-operate parameter and at least one predefined threshold [adverse effects if the ratio is outside of predetermined range]”. (see col. 2 ln. 26-45, col. 3 ln. 13-30, col. 5 ln. 65 – col. 6 ln. 9)
Response to Arguments
Applicant's arguments filed 7/11/22 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., beam properties) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant argues that “the present invention does not alter the wavelength but the beam properties, e.g. scattering devices. However, the limitations related to beam properties and scattering devices do not appear in claim 1. Furthermore, the elected embodiment of Fig 1 clearly discloses a laser beam conversion device 2 that changes the wavelength of the laser beam emitted by the laser device 1.
Admitted Prior Art
APA 1: Applicant indicated on the record on page 9 of the response filed on 9/04/17 in the parent application 14/848,306 that the controller used in the invention (box 9 in Fig 5) and claimed in claims 1 and 7 is a conventional programmable logic controller as described in Wikipedia article “Programmable Logic Controller” that can be programmed in a desired fashion to control operation of a device connected to it without changing the physical structure of the controller. 
APA 2: Applicant’s specification (paragraphs 0005 and 0006 of the background section) discloses devices for converting the light generated by a laser into a light of a different wavelength using a phosphor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

2017/0104972
2017/0240094
2016/0033112
2019/0237645
2020/0284883
2017/0322155
2019/0178460
2017/0122516
2017/0322154
2018/0209602
2019/0024863
2016/0010812
8,400,011


Contact Info

Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. A. GOLUB-MILLER whose telephone number is (571)272-8602.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/M. A. Golub-Miller/    
Primary Examiner, Art Unit 2828